Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art yielded the following references: 
U.S. Patent No.: 6,866,583 to Glavich;
U.S. Patent No.: 6,319,124 to Baerlocher; 
U.S. Patent No.: 6,561,900 to Baerlocher and 
U.S. Patent Pub. No.: 2008/0045302 to Low
However, these references fails to disclose, suggest or render obvious, in combination with the other claimed limitations, a first plurality of symbols from a set of reels and a second plurality of symbols from a non-interacting reel, wherein the second plurality of symbols comprise at least one interacting symbol;  display, on the display device, the first plurality of symbols in a plurality of symbol display areas of the set of reels;  display, on the display device, the second plurality of symbols in a second plurality of symbol display areas of the non-interacting reel, wherein the second plurality of symbol display areas are different from the first plurality of symbol display areas;  assign an award to at least one of the first plurality of symbols based on the at least one interacting symbol of the second plurality of symbols. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715